                Case 18-17531-RAM           Doc 47      Filed 12/02/19      Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA

In Re:                                                        Case No. 18-17531-RAM

LUIS A MORALES,                                               Chapter 7
xxx-xx-1604


                         Debtor.
                                                    /

                       TRUSTEE'S APPLICATION FOR COMPENSATION
                      AND ALLOWANCE OF ADMINISTRATIVE EXPENSE

TO: THE HONORABLE, Robert A. Mark, BANKRUPTCY JUDGE:

         The Trustee, Robert A. Angueira, applies for compensation and reimbursement for expenses and
certifies under the penalty of perjury that the following is true and correct to the best of his knowledge.
All services performed by the Trustee were necessary and the compensation requested does not exceed
the maximum authorized by law.

        The Trustee further states that no interim compensation to the Trustee has been allowed and paid
except to the extent detailed below, and that no payments have been made or promised for services
rendered or to be rendered in any capacity in this case and no agreement or understanding exists between
applicant and any other person for sharing compensation received or to be received.

                     TRUSTEE'S COMPENSATION AND REIMBURSEMENT
2,960.00
GROSS RECEIPTS:                                                                        $10,200.00

Compensation:

25% of first $5,000.00                                    =                            $1,250.00
10% of next $45,000.00                                    =                             $520.00
5% of next $950,000.00                                    =                               $0.00
3% of balance                                             =                               $0.00

SUBTOTAL (FEES):                                                           $1,770.00

Expense Reimbursement: (Detailed attached)                                    $18.50

TOTAL FEES & EXPENSE REQUESTED:                                                        $1,788.50
LESS ALLOWED INTERIM ALLOWANCE:                                                            $0.00
BALANCE REQUESTED:                                                                     $1,788.50

        WHEREFORE, the Trustee requests that this application be approved by this Court and that the
Trustee be granted an allowance for compensation and reimbursement as detailed above.

         DATED: December 02, 2019
                                                         /s/Robert A. Angueira
                                                         Robert A. Angueira, TRUSTEE
                          Case 18-17531-RAM                 Doc 47       Filed 12/02/19      Page 2 of 2    Page No:       1
                                                         TIME AND BILLING
              18-17531-RAM
                                                         EXPENSE REPORT
Case No.:                                                                                               Trustee Name
Case Name:    MORALES, LUIS A                                                                         Robert A. Angueira
Start Date:   6/22/2018
End Date:     12/2/2019

DATE                                        RATE                    QUANTITY      BILLABLE            TOTAL            BILLING STATUS
                                                                                   TOTAL

 Claimant : Robert A. Angueira
Matter Code :
Project Category :
CLERICAL
12/02/2019                                   $0.790                      20.00            $15.80           $15.80              Billable
                     Description: Service of NFR and Notice of Abandonement
12/02/2019                                   $0.540                       5.00               $2.70          $2.70              Billable
                     Description: Distribution checks to creditors
                                                              CLERICAL Total:                $18.50        $18.50
                                                        Project Category Total:              $18.50        $18.50
                                                             Matter Code Total:              $18.50        $18.50
                                                        EXPENSE SUMMARY:                     $18.50
